Case 1:17-cv-00116-IMK-JPM Document 316-1 Filed 01/16/20 Page 1 of 1 PageID #: 4058


                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


       Biogen Inlernationai GMBH and
       Diogen MA Inc..


                         PlaiiitilT(s),

                              V.               Select Civ or Grim     NO: i:i7-cv-ii6
        Mylan Pharmaceuticals Inc.




                      Dcfcntlan((s).




                                               O R D E R



               Upon considcralion of the foregoing Application for Adm       ission Pro Mac Vica of
       Megan L. Meyers                                     ^ jt jg ORDERED that the Application f or
       Admission Pro Hoc Vice be, and the same is hereby, APPROVED and that the applicant m ay
       appear pro hue vice in this matter on behalfof the represented parly.


                 ENTER:




                                                                United States District Judge
